 Case: 4:21-cv-00633-PAG Doc #: 9 Filed: 04/13/21 1 of 2. PageID #: 58




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



Matthew Rico,                       )        CASE NO. 4:21 CV 616
                                     )
                   Plaintiff,       )        JUDGE PATRICIA A. GAUGHAN
                                     )
            vs.                     )
                                     )
Lordstown Motors, Corp., et al.,     )       Order of Consolidation
                                     )
                   Defendants.       )
____________________________________

Robert Palumbo,                     )        CASE NO. 4:21 CV 633
                                     )
                  Plaintiff,         )
                                     )
            vs.                     )
                                     )
Lordstown Motor Corp., et al.,       )
                                     )
                  Defendants.        )
____________________________________

Sulayman Zuod,                       )       CASE NO. 4:21 CV 720
                                     )
                    Plaintiff,       )
                                     )
             vs.                     )
                                     )
Lordstown Motor Corp., et al.,       )
                                     )

                                         1
 Case: 4:21-cv-00633-PAG Doc #: 9 Filed: 04/13/21 2 of 2. PageID #: 59




                  Defendants.        )
____________________________________

Jesse Brury,                        )                CASE NO. 4:21 CV 760
                                    )
                  Plaintiff,         )
                                    )
            vs.                     )
                                    )
Lordstown Motor Corp., et al.,      )
                                     )
                  Defendants.       )
____________________________________


       There are currently four pending class action securities fraud cases filed against

Lordstown Motors Corp. and certain individual defendants. The Court has reviewed the

complaints and finds that consolidation is appropriate because the complaints allege similar

instances of wrongdoing against the defendants. Consolidation will also preserve judicial

resources and promote efficiency in resolving the pending matters. Accordingly, it is hereby

ORDERED that the four above-captioned cases are hereby consolidated for all purposes. Any

subsequent case filed before the undersigned or transferred as a related action will be subject to

this Order.

       All filings must be made solely in Case No. 21 CV 616, i.e., the first-filed case, and

need only contain the case caption for that case.

       IT IS SO ORDERED.


                                      /s/ Patricia A. Gaughan
                                      PATRICIA A. GAUGHAN
                                      United States District Judge
Dated: 4/13/21                        Chief Judge



                                                 2
